USCA11 Case: 21-12577      Date Filed: 01/27/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12577
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
XZAVIOUS MONTREZ BROWN,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:95-cr-00297-TCB-WLH-1
                   ____________________
USCA11 Case: 21-12577               Date Filed: 01/27/2022       Page: 2 of 5




2                            Opinion of the Court                   21-12577


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Xzavious Brown, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by Section
603(b) of the First Step Act of 2018. 1 The government responds by
moving for summary affirmance of the district court’s order. Sum-
mary disposition is appropriate where “the position of one of the
parties is clearly right as a matter of law so that there can be no
substantial question as to the outcome of the case, or where, as is
more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 2
       A district court may reduce a prisoner’s term of imprison-
ment under the compassionate-release statute “after considering
the factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that” (as relevant here) “extraordinary and
compelling reasons warrant such a reduction” and “that such a re-
duction is consistent with applicable policy statements issued by
the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The
Sentencing Commission policy statement to which the statute


1   Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
2We are bound by decisions of the former Fifth Circuit handed down before
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
USCA11 Case: 21-12577        Date Filed: 01/27/2022     Page: 3 of 5




21-12577               Opinion of the Court                        3

refers states, in turn, that the court may reduce a term of imprison-
ment if the defendant meets the statutory criteria and the court de-
termines that “the defendant is not a danger to the safety of any
other person or to the community.’” U.S.S.G. § 1B1.13; see United
States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (identifying
U.S.S.G. § 1B1.13 as the applicable policy statement for
§ 3582(c)(1)(A)). The commentary to § 1B1.13 also lists four cate-
gories of circumstances in which “extraordinary and compelling
reasons” for a sentence reduction exist: (1) qualifying medical con-
ditions, (2) advanced age, (3) family circumstances, and (4) other
circumstances determined by the Director of the Bureau of Prisons
to be extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1.
       Thus, under § 3582(c)(1)(A)(i), the district court may reduce
a movant’s term of imprisonment if: (1) there are “extraordinary
and compelling reasons” for doing so, as defined in U.S.S.G.
§ 1B1.13; (2) doing so would not endanger any person or the com-
munity; and (3) the factors listed in 18 U.S.C. § 3553(a) favor doing
so. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021).
The movant bears the burden of proving that he is entitled to a
sentence reduction under § 3582. Cf. United States v. Green, 764
F.3d 1352, 1356 (11th Cir. 2014) (discussing the defendant’s burden
under § 3582(c)(2)).
         In his motion, Brown argued that the First Step Act ex-
panded the authority of district courts to reduce sentences under
§ 3582(c)(1)(A) to encompass circumstances where the sentence in-
itially imposed was “unjust.” He further argued that his sentences
USCA11 Case: 21-12577         Date Filed: 01/27/2022    Page: 4 of 5




4                      Opinion of the Court                 21-12577

were unjust or unlawful for various reasons, and that the district
court should reduce or “toss out” his sentences under the compas-
sionate release statute.
       Brown’s argument is foreclosed by our decision in United
States v. Bryant, 996 F.3d 1243 (11th Cir. 2021). In Bryant, we con-
sidered whether § 1B1.13 remained an “applicable policy state-
ment[]” under § 3582(c)(1)(A) after the First Step Act amended the
statute to allow defendants to file for compassionate release, and
whether the statutory amendment meant that district courts—not
just the Director of the Bureau of Prisons—were authorized to de-
termine that “extraordinary and compelling reasons” for release ex-
isted beyond those specifically described in the policy statement.
See Bryant, 996 F.3d at 1252–64. We held that § 1B1.13 “is an ap-
plicable policy statement that governs all motions under Section
3582(c)(1)(A). Accordingly, district courts may not reduce a sen-
tence under Section 3582(c)(1)(A) unless a reduction would be con-
sistent with 1B1.13.” Id. at 1262. “Thus, under Bryant, the only
circumstances that can rise to the level of extraordinary and com-
pelling reasons for compassionate release are limited to those ex-
traordinary and compelling reasons as described by Section
1B1.13.” United States v. Giron, 15 F.4th 1343, 1346 (11th Cir.
2021).
         In considering a motion for compassionate release in con-
junction with § 1B1.13, “a court simply considers a defendant’s spe-
cific circumstances, decides if he is dangerous, and determines if his
circumstances meet any of the four reasons that could make him
USCA11 Case: 21-12577        Date Filed: 01/27/2022     Page: 5 of 5




21-12577               Opinion of the Court                        5

eligible for a reduction. If he is dangerous or if his circumstances
do not match any of the four categories, then he is ineligible for a
reduction.” Bryant, 996 F.3d at 1254.
        Here, even construing Brown’s pro se arguments liberally,
he does not contend that his circumstances match any of the four
categories of “extraordinary and compelling reasons” listed in
§ 1B1.13. He therefore has not met his burden of showing that he
is eligible for a sentence reduction under § 3582(c)(1)(A), and the
district court did not err in denying his motion for compassionate
release.
       We conclude that the government’s position on appeal is
“clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case,” and we therefore GRANT
the government’s motion for summary affirmance. See Groen-
dyke Transp., Inc., 406 F.2d at 1162. The government’s motion to
stay the briefing schedule is DENIED as moot.
      AFFIRMED.